DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This divisional-application claiming priority of US utility application 15/527,173, filed May 16, 2017 and provisional-application 62/081,042, filed November 18, 2014 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 13-17, in the reply filed on December 7, 2021 is acknowledged.

Status of Claims
This office action is in response to the election of Group III, claims 13-17, entered on December 7, 2021 for the patent application 16/693,833 filed on November 25, 2019. Claims 13-17 are elected. Claims 1-12 and 18-25 are withdrawn. Claims 1-25 are pending. 

Information Disclosure Statement
The Information Disclosure Statements filed on December 31, 2019; April 22, 2020; and October 5, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith. The Examiner notes that non-patent literature documents items 1-6, and 9-11 listed on the IDS submitted on December 31, 2019, could not be considered because no copy of the non-patent literature was provided.

Drawings
Regarding FIGS. 1-3, 5, 6A, 6B, 8-12, 13A, 13B and 14-17, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use 

Regarding FIGS. 1-3, 5, 6A, 6B, 8-12,13A, 13B and 14-17, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS1-3, 5, 6A, 6B, 8-12,13A, 13B and 14-17 from complying with 37 CFR 1.84(m).

Regarding FIGS. 1-3, 5, 8-12, 14, 16 and 17, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 1-3, 5, 8-12, 14, 16 and 17 from complying with 37 CFR 1.84(b)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruentzig (US 2017/0049164).
Regarding claim 13, Gruentzig discloses an overlay configured to be secured to a subject, the overlay covering at least a portion of a torso of the subject comprising an opening (see para. the device is configured as an article of clothing (e.g., headgear, a vest, a jacket, pants, or a full body suit; see para. [0121] In another aspect, the invention features a device configured as a jacket, vest, or pants for use by a human and comprising…; see para. [0269]: In order to maximize the efficiency of the device, the system may be integrated into several different configurations, such as into a full-body suit, a vest, and a wound dressing (see, e.g., FIGS. 1A-1E). However, if desired, only selected areas of the body can be covered by the device, e.g., the device may be worn as a garment that covers only those areas of the body that are crucial for survival, e.g., the torso, neck, and/or groin (e.g., as a jacket shown in FIG. 2, or vest as shown in FIG. 3). Configuring the device to cover only a select area of the body will reduce the weight and will decrease the complexity of the device; see para. [0419]: In this example a person is wearing the device as a vest); 
a reservoir coupled with the opening (see para. [0123]: (b) two or more bladders, each of the bladders comprising an aperture providing communication from the interior of the bladder to the exterior of the bladder and a valve controlling gas flow through the aperture);  
a motor coupled to the reservoir, the motor operable to periodically pump air into and out of the reservoir via the opening (see para. [0357]: In some embodiments, the devices of the invention may include an air pump. By “air pump” is meant any device capable of pushing air. For example, centrifugal or positive displacement pumps. Centrifugal pumps produce flow by increasing the velocity of gas with a rotating vane impeller. Types of centrifugal pumps include radial, axial, and mixed flow. Positive displacement pumps operate by alternating of filling a cavity and then displacing a given volume of gas. Positive displacement pumps deliver a constant volume of gas for each cycle. Types of positive displacement pumps include reciprocating pumps (piston, plunger, and diaphragm), power pumps, steam pumps, and rotary pumps (gear, lobe, screw, vane, and peripheral and progressive cavity. Examples of air pumps that may be used in the devices of the invention include, but are not limited to, pumps such as the Lightweight Mini Air Pump (Kent International, Parsippany, N.J.), the Magic Air 12V Inflator/Deflator (Metro Vacuum, Oakland, N.J.), and the Stansport 12V Electric Air Pump (Stansport, Los Angeles, Calif.).); and 
a processor coupled to the motor, the processor configured to operate the motor to pump the air into and out of the reservoir in accordance with a simulated breathing pattern of the subject (see para. [0419]: In this example a person is wearing the device as a vest, which also includes a position and motion and pressure sensors and a pulse meter. The wearer of the device collapses due to heart failure. The device automatically senses the critical condition of the user, triggers the transmission of an emergency signal and the inflation-and-deflation-cycle for the chest compression (in accordance The chest compression cycles are monitored by the on-board controller, which also controls the airflow and pressure of the integrated miniature air-pumps, and the position (open/close) of the valve-arrays. The electronics, sensors, air-pumps, and valves may be powered by an integrated power source; see para. [0424]: In this example, a wheelchair user paralyzed from the hip down to his feet, wears pants which have an integrated network of feeding tubes, multiple valves and bladders, a micro air-pump, and a controlling unit. The unit can be programmed to trigger a series of inflation and deflation cycles at different locations of the pants, to generate localized areas of pressure changes thus enabling the massaging of the wearer's extremities. The same approach can be used for integrated jackets, which can perform massaging procedures of the upper body; see para. [0426]: The device can also be used to provide post-surgical massage, e.g., to the extremities (e.g., the lower legs) in order to avoid the formation of blood clots. Devices of the invention that provide massage therapy may be configured to provide oscillating pressure (e.g., by repeated filling and deflating of the bladders, such as in random order, in an ordered sequence, or by substantially simultaneous inflation and/or deflation of the bladders)).  

Regarding claim 14, Gruentzig discloses wherein a surface of the overlay is shaped to simulate a contour of the subject's ribs (see para. [0342]: When the bladder is disposed over the sternum of a patient and inflated (e.g., with a gas or fluid), pressure is exerted on the chest of the patient); see para. [0398]: The outer layer may include straps, hooks, clips, zippers, velcro elements or similar, to allow for an easy adjustment and tightening of the device to the body of the wearer.)

Regarding claim 15, Gruentzig discloses further comprising at least one sensor coupled to the overlay, the at least one sensor configured to sense a breathing pattern of the subject, wherein the processor is configured to operate the motor to pump the air into and out of the reservoir in accordance with the sensed breathing pattern of the subject (see para. [0419]: In this example a person is wearing the device as a vest, which also includes a position and motion and pressure sensors and a pulse meter. The wearer of the device collapses due to heart failure. The device automatically senses the critical condition of the user, triggers the transmission of an emergency signal and the inflation-and-deflation-cycle for the chest compression (in accordance with current CPR guidelines; see para. [0421]: The chest compression cycles are monitored by the on-board controller, which also controls the airflow and pressure of the integrated miniature air-pumps, and the position (open/close) of the valve-arrays. The electronics, sensors, air-pumps, and valves may be powered by an integrated power source).  

Regarding claim 16, Gruentzig discloses wherein the sensor is configured to detect a movement of the subject's chest to sense the breathing pattern of the subject (see para. [0420]: In an alternative example of a military personnel on the battlefield who encounters an individual heart failure, the device can also be triggered when a conventional CPR is performed on the wearer. Once a fellow soldier starts performing CPR, the device detects the (external initiated) chest compressions and activates the automated compression cycle, so that the helping soldier can stop performing compressions and is “freed up” to focus on providing additional oxygen to the person and to continue defending the position until support arrives, if necessary.).  

Regarding claim 17, Gruentzig discloses further comprising at least one memory coupled to the processor, the memory storing one or more simulated breathing patterns for use by the processor in operating the motor (see para. [0375]: In some embodiments, the devices of the invention include an information processing unit 102. It may also include one or more of a controller, a programmable memory, and/or a data storage system (e.g., a flash memory system) which can be used to record data from sensor inputs. The unit processes the signals received from the impact detection layer, and other sensors (if incorporated), such as temperature sensors, moisture sensors, and pressure sensors. Depending on the outcome of the computation in interaction with the program stored on the memory, the unit may then determine to activate the gas generator (if available), and to open the valves, which closed off the compressed medium container, and open further relevant valves of the system in order to direct the flow of the sealant to the site of the wound, and to inflate the bladders in that region. The unit may also determine the need to inflate certain other areas, (e.g., in order to provide for an increase of buoyancy forces to keep a user afloat that was injured while in or by the water). The multiple valves and bladders, a micro air-pump, and a controlling unit. The unit can be programmed to trigger a series of inflation and deflation cycles at different locations of the pants, to generate localized areas of pressure changes thus enabling the massaging of the wearer's extremities. The same approach can be used for integrated jackets, which can perform massaging procedures of the upper body.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715